This court will reverse judgments of conviction for improper arguments of State's attorneys. In such case, however, not only must the error of such argument appear but also, unless the hurt of same be remediless by means which might be invoked by the accused by prompt and proper action, — the record must show that the defense did not cause or contribute to such argument, but on the contrary made prompt objection to same. In his motion for rehearing herein appellant complains of our saying, regarding his objection to certain argument of the State, that appellant did not except to the argument. In this connection attention is called by us to the fact that in the motion appellant further sets out a number of special charges which were asked, and all of which were given, telling the jury not to consider certain things said in argument by the State, the complaint now apparently being that regardless of the fact that the court instructed the jury in each instance not to consider the argument, that it was necessarily hurtful. None of said special charges, as they appear in the record, contain any notation of exception or any showing that there was objection made to the several arguments complained of, when made. Each bill of exception reserved to the said several arguments contains the statement "To which argument defendant's counsel at the time and in open court excepted," and requested the court, etc. Each of these bills is qualified by the trial court who says, in regard to each, that the defendant did not except at the time, and *Page 442 
that the first intimation the court had that there would be any exception, was when the motion for new trial was filed. This raises a question.
In the case of Smith v. State, 104 Tex.Crim. Rep., this court held that an objection and exception to the argument of a private prosecuting attorney was not sufficient to show error when the exception was not taken during the argument and at the time it was made. We have referred to the matter at this length that the correct practice in such cases be called to the attention of the profession.
We have given to each of the complaints of these arguments our attention and do not believe any of them put before the jury any fact outside the record, nor that any of them are of such obviously abusive character as to cause this court to reverse this judgment because of the use of such arguments.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.
         ON APPELLANT'S REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.